                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



 MICHAEL SAMPSON,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-90

        v.

 FNU GRAY; BRENDA GRAY; FNU HURB;
 and ANDI HURB,

                Defendants.



                                            ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s May 28, 2019 Report and Recommendation, (doc. 18), to which plaintiff has

filed Objections and various notices in an attempt to cure the pleading deficiencies identified by

the Magistrate Judge (docs. 20 & 22). Given the plain frivolity of plaintiff’s Complaint, the Court

ADOPTS the Report and Recommendation that plaintiff’s Complaint be dismissed, inter alia, as

a sanction for omission of prior litigation history, as legally frivolous, and as lacking in subject

matter jurisdiction, as the opinion of the Court.
        Thus, the Court DISMISSES WITH PREJUDICE plaintiff’s Complaint and DIRECTS

the Clerk of Court to CLOSE this case. 1

        SO ORDERED, this 2nd day of July, 2019.




                                           R. STAN BAKER
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




1
    The Court notes that, contrary to plaintiff’s representations, the virtually-identical action in the Western
District of Pennsylvania against different defendants, “suggesting that Plaintiff is attempting to collect his
$700 from a variety of Defendants located in various jurisdictions, but relying upon identical allegations,”
has been recommended for dismissal with prejudice for, inter alia, legal frivolity and lack of federal
jurisdiction. Sampson v. FNU Davidson, et al., No. CV219-430, doc. 32 at 2 (W.D. Penn. June 11, 2019).

   Given the obvious frivolity of plaintiff’s claims in this Court as well, the Court finds that the action
should be dismissed with prejudice to refiling and counts this case as a “strike” under the plain language of
28 U.S.C. § 1915(g). That’s two strikes; the Court anticipates that the District of Western Pennsylvania
action will soon add a third strike. See Sampson v. Reed, No. CV619-017, doc. 17 (E.D. Tex. Apr. 19,
2019) (dismissing claims with prejudice as “frivolous” and “lack[ing] any basis in law and fact pursuant to
28 U.S.C. § 1915A(b)(1)”); Sampson, No. CV219-430, doc. 32 (recommending “dismiss[al] with prejudice
pursuant to 28 U.S.C. § 1915(e)(2)(B), as frivolous, for failure to state a claim upon which relief may be
granted, and for lack of subject matter jurisdiction.”).


                                                       2
